AMENDMENT NUMBER TWO
TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

            This AMENDMENT NUMBER TWO TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this “Amendment”) is entered into as of May 31, 2004, by and among
WELLS FARGO FOOTHILL, INC., a California corporation (“Agent”), as Agent for the
Lenders, the lenders identified on the signature pages hereof (the “Lenders”,
and together with Agent, the “Lender Group”), ACME TELEVISION, LLC, a Delaware
limited liability company (“Borrower”), and ACME COMMUNICATIONS, INC., a
Delaware corporation (“Parent”), the Guarantors, and the Parent Guarantors, with
reference to the following:

            WHEREAS, Borrower and Parent entered into that certain Amended and
Restated Loan and Security Agreement, dated as of August 8, 2003, as amended by
that certain Amendment Number One to Amended and Restated Loan and Security
Agreement, dated as of December 31, 2004 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Loan Agreement”), with the Lender
Group pursuant to which the Lenders have made certain loans and financial
accommodations available to Borrower;

            WHEREAS, Borrower, Parent, the Guarantors, and the Parent Guarantors
have requested that the Lender Group agree to certain amendments with respect to
the Loan Agreement;

            WHEREAS, subject to the terms and conditions set forth herein, the
Lender Group is willing to provide the amendments requested by Borrower, Parent,
the Guarantors, and the Parent Guarantors.

            NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

                1. DefinedTerms. All terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Loan Agreement.


 

                2. Amendments To The Loan Agreement.


                  (a)   Section 1.1 of the Loan Agreement is hereby amended by
amending and restating the definition of “Permitted Investments” in its entirety
to read as follows:

          “Permitted Investments” means (a) investments in Cash Equivalents, (b)
investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) Permitted Intercompany Advances, (e) Permitted Acquisitions and
Permitted Joint Venture Acquisitions, (f) non-cash consideration received by
Borrower or its Subsidiaries in connection with a Permitted Disposition, (g)
assets received by Borrower or its Subsidiaries in connection with a Permitted
Swap, (h) so long as no Default or Event of Default shall have occurred or be
continuing or shall result from any such investment and so long as such
investments are in properties or assets directly related to the primary business
of Borrower and its Subsidiaries, investments made by Borrower or its
Subsidiaries after the date hereof in an aggregate amount not to exceed
$1,000,000, (i) so long as no Default or Event of Default shall have occurred or
be continuing or shall result from any such investment and so long as such
investments are in broadcasting properties or assets directly related to the
primary business of Borrower and its Subsidiaries, investments made by Borrower
or its Subsidiaries after the date hereof in broadcasting joint ventures in an
amount not to exceed $1,000,000 per fiscal year, (i) investments existing as of
the date hereof and described on Schedule P-1, and (j) Permitted Stock
Purchases.




--------------------------------------------------------------------------------

                  (b)   Section 1.1 of the Loan Agreement is hereby amended by
amending and restating the definition of “Permitted Restricted Payments” in its
entirety to read as follows:

                        “Permitted Restricted Payments” means:

    (a)        so long as no Triggering Event exists at the time of the making
of any Intercompany Advance or dividend or would exist after giving effect
thereto and so long as Borrower has Excess Liquidity of not less than
$13,200,000 after giving effect to the proposed Intercompany Advance or
dividend, Permitted Intercompany Advances or dividends by Borrower to ACME
Intermediate to enable it to make regularly scheduled payments of interest with
respect to the Intermediate Notes;


    (b)        so long as no Triggering Event exists at the time of the making
of any Intercompany Advance or dividend or would exist after giving effect
thereto, Permitted Intercompany Advances or dividends by Borrower to the Parent
Companies in an amount not to exceed $900,000 during any fiscal year of Borrower
to enable the Parent Companies to make payment of Overhead Expenses;


    (c)        so long as no Event of Default exists at the time of the making
of the proposed Intercompany Advances or dividends or would exist after giving
effect thereto, Permitted Intercompany Advances or dividends of up to $5,000,000
in the aggregate by Borrower to ACME Parent or ACME Intermediate (which may then
be advanced by ACME Intermediate to ACME Parent) to enable ACME Parent to
consummate Permitted Stock Purchases;


    (d)        so long as (i) no Event of Default exists at the time of the
making of the proposed Intercompany Advance or dividend or would exist after
giving effect thereto and (ii) Borrower has delivered to Agent a duly executed
Solvency Certificate giving effect to the proposed Intercompany Advance or
dividend, and (iii) Borrower has the Required Availability after giving effect
to the proposed Intercompany Advance or dividend, Permitted Intercompany
Advances or dividends by Borrower to ACME Intermediate of up to $10,000,000 in
the aggregate to enable ACME Intermediate to repurchase Intermediate Notes in
the open market at a price not to exceed the par value thereof plus accrued and
unpaid interest;




--------------------------------------------------------------------------------

    (e)        so long as (i) no Event of Default exists at the time of the
making of the proposed Intercompany Advance or dividend or would exist after
giving effect thereto and (ii) the Intermediate Notes Repayment Closing
Conditions have been fulfilled to the satisfaction of Agent, Permitted
Intercompany Advances or dividends by Borrower to ACME Intermediate of up to
$32,700,000 in the aggregate to enable ACME Intermediate to repay, redeem, or
repurchase the remaining Intermediate Notes, accrued interest thereon and any
applicable premium thereon, and any applicable fees and expenses related
thereto;


 

        if and so long as the payees under clauses (a) through (e) above (i) 
use the proceeds of such dividends or Permitted Intercompany Advances within 10
Business Days solely for the purposes described in such clauses and (ii) do not
use such dividends or Permitted Intercompany Advances to satisfy the obligations
of any other Person through the satisfaction of a guaranty or otherwise (other
than as specifically permitted in clauses (a) through (e) above).


                  (c)   Section 1.1 of the Loan Agreement is hereby amended by
adding the following new defined term:

 

        “Permitted Stock Purchase” means so long as no Event of Default exists
at the time of the making of any proposed purchase or would exist after giving
effect thereto, the purchase by ACME Parent at market prices of up to $5,000,000
of its common Stock in one or a series of transactions from one or more holders
thereof.


                  (d)   Section 7.14 of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:

                  7.14   Transactions with Affiliates.

 

        Borrower will not, and will not permit any of the other Obligors to,
except for Permitted Restricted Payments and Permitted Stock Purchases and
except for those transactions described on Schedule 7.14, directly or indirectly
enter into or permit to exist any transaction with any Affiliate of any Obligor
except for transactions that are in the ordinary course of the Obligors’
business, upon fair and reasonable terms, that are fully disclosed to Agent, and
that are no less favorable to such Obligor than would be obtained in an arm’s
length transaction with a non-Affiliate.


                  (e)   Section 7.17 of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:

                  7.17   Use of Proceeds.



--------------------------------------------------------------------------------

 

        Borrower will not, and will not permit any of the other Obligors to, use
the proceeds of the Advances for any purpose other than (a) to pay transactional
fees, costs, and expenses incurred in connection with this Agreement, the other
Loan Documents, and the transactions contemplated hereby and thereby, and (b)
consistent with the terms and conditions hereof, for its lawful purposes
(including the funding of Permitted Stock Purchases).


 

               3.     Conditions Precedent to Amendment. The satisfaction of
each of the following, unless waived or deferred by Agent in its sole
discretion, shall constitute conditions precedent to the effectiveness of this
Amendment and each and every provision hereof:


                  (a)   Agent shall have received this Amendment, duly executed
by the parties hereto, and the same shall be in full force and effect.

                  (b)   Agent shall have received, for the benefit of the
Lenders in accordance with their respective Pro Rata Shares, an amendment fee of
$25,000.

                  (c)   The representations and warranties in this Amendment,
the Loan Agreement and the other Loan Documents shall be true and correct in all
respects on and as of the date hereof, as though made on such date (except to
the extent that such representations and warranties relate solely to an earlier
date).

                  (d)   After giving effect to this Amendment, no Event of
Default or event which with the giving of notice or passage of time would
constitute an Event of Default shall have occurred and be continuing on the date
hereof.

                  (e)   No injunction, writ, restraining order, or other order
of any nature prohibiting, directly or indirectly, the consummation of the
transactions contemplated herein shall have been issued and remain in force by
any Governmental Authority against Borrower, Parent, Agent or any Lender, or any
of their respective Affiliates.

 

               4.    Representations and Warranties. Each of Borrower, Parent,
each Guarantor, and each Parent Guarantor hereby represent and warrant to the
Lender Group that (a) the execution, delivery, and performance of this Amendment
and of the Loan Agreement, as amended hereby, are within its powers, have been
duly authorized by all necessary action, and are not in contravention of any
law, rule, or regulation applicable to it, or any order, judgment, decree, writ,
injunction, or award of any arbitrator, court, or Governmental Authority binding
on it, or of the terms of its Governing Documents, or of any material contract
or material undertaking to which it is a party or by which any of its properties
may be bound or affected, (b) this Amendment and the Loan Agreement, as amended
hereby, constitute its legal, valid, and binding obligation, enforceable against
it in accordance with its terms, except as enforcement may be limited by
equitable principles, or by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally, and (c)
this Amendment has been duly executed and delivered by it. Each of Borrower and
Parent hereby represent and warrant to the Lender Group that the performance of
the transactions contemplated hereby, including any Permitted Stock Purchase,
will not contravene any law, rule, or regulation applicable to it, or any order,
judgment, decree, writ, injunction, or award of any arbitrator, court, or
Governmental Authority binding on it.




--------------------------------------------------------------------------------

 

               5.    Choice of Law. The validity of this Amendment, its
construction, interpretation and enforcement, the rights of the parties
hereunder, shall be determined under, governed by, and construed in accordance
with the laws of the State of California.


 

               6.    Counterparts; Telefacsimile Execution. This Amendment may
be executed in any number of counterparts and by different parties and separate
counterparts, each of which when so executed and delivered, shall be deemed an
original, and all of which, when taken together, shall constitute one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telefacsimile shall be effective as delivery of a manually executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile also shall deliver a manually executed
counterpart of this Amendment, but the failure to deliver a manually executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.


 

               7.    Effect on Loan Documents.


                  (a)   The Loan Agreement and each of the other Loan Documents,
as amended hereby, shall be and remain in full force and effect in accordance
with its respective terms and hereby is ratified and confirmed in all respects.
The execution, delivery, and performance of this Amendment shall not, except as
expressly set forth herein, operate as a waiver of or, except as expressly set
forth herein, as an amendment of, any right, power, or remedy of Agent or any
Lender under the Loan Documents, as in effect prior to the date hereof. The
waivers, consents, and modifications herein are limited to the specifics hereof,
shall not apply with respect to any facts or occurrences other than those on
which the same are based, shall not excuse future non-compliance with the Loan
Agreement, and shall not operate as a consent to any further or other matter,
under the Loan Documents.

                  (b)   Upon and after the effectiveness of this Amendment, each
reference in the Loan Documents to “this Agreement”, “hereunder”, “herein”,
“hereof” or words of like import referring to the Loan Agreement, and each
reference in the other Loan Documents to “the Agreement”, “thereunder”,
“therein”, “thereof” or words of like import referring to the Loan Agreement,
shall mean and be a reference to the Loan Agreement as modified and amended
hereby.

 

               8.    Entire Agreement. This Amendment, together with all other
instruments, agreements, and certificates executed by the parties in connection
herewith or with reference hereto, embody the entire understanding and agreement
between the parties hereto and thereto with respect to the subject matter hereof
and thereof and supersede all prior agreements, understandings, and inducements,
whether express or implied, oral or written.


 

               9.    Compliance with Laws. Parent shall comply with the
requirements of all applicable laws, rules, regulations, and orders of any
Governmental Authority in connection with the consummation of any Permitted
Stock Purchase.




--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have entered into this Amendment as of
the date first above written.

ACME TELEVISION, LLC,
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer



ACME COMMUNICATIONS, INC.,
a Delaware corporation


/s/Thomas D. Allen
Name: Thomas D Allen
Title: Executive Vice President  &
  Cheif Financial Officer

ACME INTERMEDIATE HOLDINGS, LLC,
a Delaware limited liability company

/s/Thomas D. Allen
Name: Thomas D Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME INTERMEDIATE FINANCE, INC.,
a Delaware corporation

/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  &
  Cheif Financial Officer

ACME SUBSIDIARY HOLDINGS II, LLC,
a Delaware limited liability company

/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  &
  Cheif Financial Officer

ACME SUBSIDIARY HOLDINGS III, LLC,
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION OF FLORIDA, LLC,
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION OF ILLINOIS, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION OF NEW MEXICO, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION OF OHIO, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION OF OREGON, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION OF TENNESSEE, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION OF UTAH, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION OF WISCONSIN, LLC,
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION LICENSES OF FLORIDA, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION LICENSES OF ILLINOIS, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION LICENSES OF NEW MEXICO, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION LICENSES OF OHIO, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION LICENSES OF OREGON, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION LICENSES OF TENNESSEE, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION LICENSES OF UTAH, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION LICENSES OF WISCONSIN, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION MADISON, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

ACME TELEVISION LICENSES OF MADISON, LLC
a Delaware limited liability company


/s/Thomas D. Allen
Name: Thomas D. Allen
Title: Executive Vice President  & 
  Cheif Financial Officer

WELLS FARGO FOOTHILL, INC.
a California Corporation, as Agent and as a Lender


/s/James K. Downey
Name: James K. Downey
Title: Vice President 
  

GENERAL ELECTRIC CAPITAL CORPORATION
a Delaware corporation, as a Lender


/s/Richard W. Varalla
Name: Richard W. Varalla
Title: Duly Authorized Signatory






--------------------------------------------------------------------------------